Title: Thomas Jordan to Thomas Jefferson, 29 May 1818
From: Jordan, Thomas
To: Jefferson, Thomas


          
             Sir
            Baltimore
29th May 1818
          
          On my arrival in town this morning I had the honour of receiving your very polite favour of 21st Instant, Covering ten Dollars, and Fifty Cents, being the amount of your subscription for the Emporium of Arts & Sciences due Kimber & Richardson of Philadelphia, in whose name I beg leave to return you my sincere, and gratefull thanks &
          
            Remain Sir with every Respect Your most Obedient and humble Servant
            Thos Jordan
          
         